Judge BECTON
dissenting.
Although N.C. Gen. Stat. § 84-14 (1981) permits counsel to argue the “whole case as well of law as of fact ... to the jury,” counsel may not inject into the trial his beliefs and personal opinions which are not supported by the evidence. State v. Britt, 288 N.C. 699, 220 S.E. 2d 283 (1975); see also State v. Locklear, 294 N.C. 210, 241 S.E. 2d 65 (1978). Believing that the argument made by the prosecuting attorney in this case transcends the bounds of propriety and fairness, I dissent.
In his closing argument, the assistant district attorney told the jury that he had not called a Mrs. Teague to testify during the State’s case in chief because “I knew that if I put Mrs. Teague on, this line of six witnesses [the defendant’s witnesses] . . . would explain that away too.” Although the trial court sustained defendant’s objection to that argument and instructed the jury not to consider it, the assistant district attorney later made the same argument to the jury, using slightly different words:
Members of the jury, you will recall that this morning I put on testimony relating to the headband and defendant’s witnesses took the stand and they said, ‘Oh, yes, Barry Hensley had on a headband.’ In light of that, I waited to put the other witness on and I submit to you that if I had put Mrs. Teague on this morning, in all likelihood, the evidence would be, ‘Oh, yes, Barry Hensley was driving that car that night.’
Mr. GOLDSMITH: Objection.
The COURT: Overruled.
Or somebody would say, ‘Oh, yes, I took the car about quarter til four in the morning just exactly like that lady said I took the car and went down this road and on down here several miles to visit some friend of mine.’ I submit to you, members of the jury, that that would have been covered also.
To put the prosecutor’s argument in context, it should be noted that Barry Hensley, according to the investigating officer, *66was initially the “main suspect.” The facts which suggest that Barry Hensley was the main suspect are adequately detailed by the majority, ante pp. 1, 2. That some of defendant’s alibi witnesses also testified that Barry Hensley was wearing a red headband on the night in question does not make the prosecutor’s argument proper. After all, the investigating officer was well aware of the fact that Barry Hensley had been seen wearing a headband.
It was quite proper for the State, once defendant had presented evidence that he was at home at the time of the crime, to put on rebuttal evidence by Mrs. Teague that she saw a car leave the defendant’s mother’s house at approximately 3:30 a.m. and drive to some point in the general neighborhood, where she heard the car motor cut off and start up again approximately half an hour later and that the car returned to defendant’s residence. It was improper, however, for the assistant district attorney to suggest that he decided not to call Mrs. Teague in the State’s case in chief because the defendant’s witnesses would have, in effect, lied. To permit the prosecutor to explain his trial strategy to the jury by suggesting that the order of his witnesses was dictated by his personal belief that otherwise “in all likelihood” the defendant’s witnesses would have conformed their stories to fit what they had heard, is improper. In State v. Locklear, the defendant’s conviction was reversed for improper remarks by the district attorney concerning the credibility of the defendant. Moreover, Disciplinary Rule 7-106(c)(4) of the North Carolina Code of Professional Responsibility (1974) forbids a lawyer from asserting his personal opinion “as to the justness of a cause, as to the credibility of a witness, ... or as to the guilt or innocence of an accused. . . Indeed, our Supreme Court in State v. Locklear, quoting from the Standards Relating to the Prosecution Function and Defense Function § 5.8(b), at 126 (Approved Draft 1971), stated: “It is unprofessional conduct for the prosecutor to express his personal belief or opinion as to the truth or falsity of any testimony or evidence or the guilt of the defendant.” 294 N.C. 210, 216, 241 S.E. 2d 65, 69.
I believe the prosecutor’s argument was improper and prejudicial. I, therefore, vote for a new trial.